Citation Nr: 1411035	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for ganglion cyst left wrist.

2. Entitlement to service connection for cervical disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for bilateral hearing loss disability.

5. Entitlement to service connection for testicular atrophy.

6. Entitlement to service connection for right foot injury.

7. Entitlement to service connection for positive Hepatitis B antibody test.

8. Entitlement to an increased evaluation for anxiety disorder not otherwise specified with posttraumatic stress disorder (PTSD), currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003 and from September 2004 to March 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his December 2009 substantive appeal, the Veteran requested a personal hearing before the Board at the RO.  A hearing was scheduled for August 2013, but the Veteran did not appear and has not requested rescheduling of the hearing.  Accordingly, his request for a hearing is considered withdrawn. 38 C.F.R. § 20.704(d) (2013).

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of an October 2013 Brief.

The issues of service connection for ganglion cyst left wrist, tinnitus, testicular atrophy, right foot disability, and an increased rating for anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is related to his period of service

2.  A bilateral hearing loss disability is not shown by the record.

3.  The Veteran does not currently have Hepatitis B; the criteria for establish service connection for Hepatitis B have not been met.


CONCLUSIONS OF LAW

1.  A cervical disability was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013). 

2.  A bilateral ear hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

3.  Hepatitis B was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 11121, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

The April 2008 VCAA letter explained what evidence was necessary to substantiate the Veteran's claims of service connection.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The duty to assist provisions of VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of recent VA examinations in May 2008.  The examinations were adequate because they were based on thorough examinations, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2013).


Law and Regulation

As an initial matter, the Board notes that the Veteran does not contend that he served in combat.  Thus, he is not entitled to application of the provisions of 38 U.S.C.A. § 1154(b) (West 2002).

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  
If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2013).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service. See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Cervical strain

The claim for service connection for a cervical disability was dated March 13, 2008, and VA received the claim March 24, 2008.  

There is no evidence of treatment or complaint of a cervical spine disability during the Veteran's period of active service.  However, at his May 2008 VA examination, the Veteran reported that the trouble with his cervical spine started within the past year.  He denied any trauma or specific injury to the cervical spine.  Although he reported a history of "bulging disc" in his cervical spine, x-rays of the cervical spine were normal.  The vertebra were intact and aligned without fracture, dislocation, lytic, or sclerotic lection.  There was no uncovertebral hypertrophy and there was no neural foraminal stenosis.  The VA examiner noted objective and subjective evidence of pain and diagnosed a cervical strain.


The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n.4 (2007).  As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although the Veteran is competent to report pain, these statements must be weighed against the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Board also recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, the Veteran has made statements regarding the in-service onset of pain.  While there is no objective evidence of a cervical strain during service, the Veteran filed his claim for service connection within days of separation in March 2008.  He was diagnosed with a cervical strain two months after separation from service.  The Board concludes the claim, so close to service, tends to make him a reliable historian as to the onset of the cervical spine disability.  Under the circumstances, the Board finds it more likely than not that the post-service diagnosis of cervical strain is attributable to service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012). Therefore, the claim for service connection for a cervical spine disability is granted. 


Bilateral Hearing Loss Disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his current bilateral hearing loss disability began in service as a result of exposure to hazardous noise levels from an explosion in 2001.  The Board accepts that the Veteran was exposed to hazardous noise during service as his statements are consistent with the circumstances of his service and duties as an infantryman.  See 38 U.S.C.A. § 1154(a).

Service treatment records show that the Veteran did not complain of a disease or injury affecting his ears in service.  Service treatment records also contain audiograms which show that the Veteran did not have hearing disability for VA purposes in either ear.  

During a May 2008 VA audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
5
10
LEFT
20
15
10
10
5

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 90 in the left ear.  The examiner noted that the Veteran's speech recognition results were unreliable for rating purposes because the Veteran volunteered many improbable responses and because the scores were far poorer than the pure-tone thresholds would predict.  The examiner stated that the pure-tone threshold results were considered to be reliable for rating purposes.  The diagnosis was normal hearing bilaterally.

As the Veteran was provided an opportunity to have a VA examination and unreliable results were obtained for the speech discrimination score due to the Veteran's poor reporting reliability, and no fault of the VA examiner, the Board must conclude that he does not have a hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.

In the absence of proof of a current disability, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  While the Veteran is competent as a lay person to report that he experiences difficulty hearing, he is not competent to report that he has hearing loss that meets the criteria set forth in 38 C.F.R. § 3.385.  

As a preponderance of the evidence indicates that the Veteran does not have a hearing loss disability, a service connection finding for bilateral hearing loss is not warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Hepatitis B

The Veteran alleges that he was diagnosed with Hepatitis B within a year of discharge. 

The Veteran's service treatment records show that he had a positive Hepatitis B screening.  There was no evidence of active Hepatitis B.  In this regard, a positive Hepatitis B antibody test in and of itself does not establish the presence of the currently claimed disability.

On VA examination in May 2008, the Veteran reported that he was diagnosed with Hepatitis B "about a year ago."  He also reported that he denied signs or symptoms of Hepatitis B when he was diagnosed.  His blood test was "reactive" for HBSAB.  The test was "nonreactive" for HBSAG and HBCTOT.  In the opinion of the examiner, the Veteran's Hepatitis B surface antibodies show that he has immunity but no infection.

There is no current Hepatitis B diagnosis.  While there are findings of "reactive" on laboratory testing for exposure to Hepatitis B, a laboratory finding is not, in and of itself, a disability for which VA compensation benefits are payable. See generally 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has also considered the Veteran's statement that he was diagnosed with Hepatitis B.  There is no objective evidence to support his contentions.  The Board has also reviewed the lay statements in support of his claim. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that both lay and medical evidence must be considered in a claim for service connection).  Although the Veteran is competent to report that which he senses, he has denied symptomology related to Hepatitis B.  To the extent the Veteran claims that he was diagnosed with Hepatitis B during service, is not consistent with the service treatment records and the post-service laboratory findings.  His report is far less probative and less credible than the actual clinical findings.  Thus, the preponderance of the evidence is against the Veteran's claim, and service connection for Hepatitis B is not warranted.  As such, the Veteran's appeal is denied.

The Board has considered the benefit-of-the-doubt doctrine in this case; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for cervical strain is grant.

Service connection for Hepatitis B is denied.





REMAND

The Board's review of the claims file reveals that further RO action is warranted prior to appellate review.


Ganglion cyst left wrist

A July 2006 service treatment record noted the Veteran was diagnosed with a ganglion cyst on the left wrist.  The Veteran was afforded a general VA examination in May 2008.  Although sensory examination of the left upper extremities was normal and diagnostic tests for the left hand were normal, physical examination of the left wrist was not specifically identified in the examination report and neither a left wrist disability nor a ganglion cyst were identified on the report.  

In October 2013, the Veteran's representative argued that VA failed its duty to assist by not providing an examination of the Veteran's left wrist.  The Board agrees that additional VA examination and medical opinion are needed.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).


Testicular Atrophy

The Veteran contends that he has a testicular disability that is a result of his period of service.  An April 2003 service treatment record notes a history of testicular pain for a duration of four months.  The diagnosis was probable symptomatic hydrocele.

An April 2008 VA sonogram study identified bilateral varicoceles, left greater than right.  The Veteran underwent a May 2008 VA examination.  The Veteran reported the in-service occurrence of a groin rash.  He denied having a rash since 2003.  The examiner noted the current diagnosis of bilateral varicoceles; however, the examiner did not address the in-service manifestations of left testicular pain.  Although the Veteran was afforded a VA examination, the record includes no actual opinion addressing the relationship, if any, between any current testicle disability and service.  In light of the above, an addendum opinion is needed. 

Right Foot

Service treatment records show the Veteran was treated for right ankle sprain in June 2005 and February 2006.  A consultation with podiatry ruled out a cuboid avulsion fracture but there was evidence of calcification and a bony island along the tibia.  At the May 2008 VA examination, X-ray findings of the right foot revealed no fracture, dislocation, lytic or sclerotic lesion, but showed small sesamoids.  The VA examiner provided no opinion about the relationship between the sesamoids and the Veteran's period of service.  The Veteran should be afforded new VA examination to address the etiology of any right foot pathology. 


Tinnitus

At a May 2008 VA audiological examination, the examiner did not provide an etiology regarding the claimed tinnitus.  The examiner noted the Veteran's normal hearing, the atypical temporal characteristics of the claimed tinnitus, and his claim of hearing voices when no one was present.  The examiner recommended referral to a different provided to assess the etiology of the claimed tinnitus.  No additional opinion is of record.  Consequently, another examination, with a different examiner, and nexus opinion is necessary.


Anxiety Disorder

The Veteran was scheduled for a VA psychological examination in November 2008; however, a notice for the RO indicates the Veteran failed to report for his examination.  In his June 2009 notice of disagreement, he subsequently explained that he was never notified of any examination other than the general medical examination and would report for a new examination. Therefore, while the evidence shows the notice was sent to the Veteran's address of record, since the Veteran indicated he never received the notice and would have reported for the examination if he had, the Board finds that an additional examination should be scheduled.

On remand, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to contact the Veteran in order to have him provide the names and addresses of any and all health care providers who have provided treatment for his claimed wrist, testicular atrophy, right foot, tinnitus, and psychological disorder since service.  After acquiring this information and obtaining any necessary authorization, the RO should obtain copies of any outstanding records and associate them with the claims file.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2.  The Veteran must be given adequate notice of the date, time, and location of any scheduled examinations.  A copy of all notification letters sent to the Veteran should be included in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left wrist disorder.  The claims file should be made available to the examiner for review and the examiner should report it was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted.  

A diagnosis of any currently manifested left wrist disability should be rendered.  The examiner must specifically state if there is evidence of a ganglion cyst on the left wrist and, if so, identify the symptoms and functional impairment caused thereby.

The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the identified left wrist disability was incurred in or is otherwise related to his service.  In answering the foregoing, the VA examiner must consider all lay and medical evidence of record.  The supporting rationale for all opinions expressed must be provided.  

4.  Schedule a VA audiology examination for the claimed tinnitus with an examiner who has not previously examined the Veteran.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to his active duty service.  The examiner must consider the Veteran's statements regarding continuity of symptomatology since service.  A complete rationale for the opinion expressed must be provided.

If tinnitus is associated with conditions other than hearing loss, the audiologist must indicate that the complaint of tinnitus requires referral to another provider (appropriate provider to be determined by the VA Medical Center (VAMC), Compensation & Pension (C&P) Director or other responsible person as with contractors) for determination of etiology.

5.  Schedule the Veteran for a VA genitourinary examination by an appropriate clinician.  The examiner must review the claims file and must note review in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted.  

The examiner should clearly identify any current disability affecting one or both testicles.  With respect to each diagnosed disability, the examiner should provide an opinion, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  In rendering the requested opinion, the examiner should consider and discuss the Veteran's in-service complaints of testicle pain and testicular rash.  A complete rationale for the opinion expressed must be provided.

6.  Schedule the Veteran for a VA examination to assess the nature and etiology of any right foot disabilities.  The claims file should be made available to the examiner for review and the examiner should report it was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted.  The examiner is asked to opine whether it is at least as likely as note (i.e., there is a 50 percent or greater probability) that the a currently diagnosed right foot disability began in or is related to his period of service, to include but not limited to his in-service treatment for right foot pain.  A complete rationale for the opinion expressed must be provided. 

7.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity and manifestations of his service-connected psychiatric disability.  The claims file should be made available to the examination in review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  

8.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


